Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Longenecker et al. (7,597,396).
Regarding claim 1, Longenecker et al. disclose an infant car seat 10 adapted for being installed on a seat carrier 12, said infant car seat comprising: a seat shell formed with a receiving space (where 310 and 312 lies), and including a wall (sidewall) that has an opening (through which 310, 312 extends); a latch 310, 312 disposed in said receiving space, and adapted for engaging with a ledge (sides of openings 260, 262) of the seat carrier; a release unit 290 including an actuating member 302, 304 that is operable to drive said latch to move from a rest position, where a portion of said latch protrudes out of said opening for engaging with the ledge of the seat carrier (figure 18), to a retracted position, where said latch is retracted into said receiving space (figure 20); and a resilient member (spring can be shown being compressed in figures 18-20) that is compressible via operation of said actuating member in a direction away from said wall with said opening, and is connected between said seat shell and said latch, for said resilient member being oriented to biasing said latch toward the rest position via a biasing force in a direction of said wall with said opening.
Regarding claim 2, Longenecker et al. disclose said actuating member 302, 304 is connected between said latch 310, 312 and said side wall, and is movable in a driving direction; and one of said actuating member and said latch has a contact surface (the surface that pushes the latch) being in sliding contact with the other one of said actuating member and said latch and being inclined relative to the driving direction; and movement of said actuating member in the driving direction drives said latch to move in a transverse direction which is perpendicular (actuator moves up down which is perpendicular to the driving direction) to the driving direction from the rest position to the retracted position.
Regarding claim 7, Longenecker et al. disclose said release unit further includes: a connecting member 294, 296 that has an end connected to said actuating member; and a release handle 290 that is connected to another end of said connecting member opposite to said actuating member and that is operable to move said connecting member in the driving direction.
Regarding claim 8, Longenecker et al. disclose said opening of said receiving space is disposed substantially center of said seat shell (figure 1 shows at the center of the shell 10) along a front-rear direction, and has a structure symmetrical with respect to an imaginary vertical plane extending along a left-right direction which is perpendicular to the front-rear direction.
Regarding claim 9, Longenecker et al. disclose said latch 312 (figure 18) has a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, and that is elongated along a front-rear direction.
Regarding claim 10, Longenecker et al. disclose said latch 312 includes an engaging end portion protruding out of said opening (figure 18 shows the engaging portion) when said latch is at the rest position, and having a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, a pivot end portion (figure 20 shows the pivot portion at top corner opposite to 308) pivoted to the seat shell, and a connecting portion interconnecting said engaging end portion and said pivot end portion; said actuating member 304 is in sliding contact with said connecting portion of said latch; and said latch pivots relative to said seat shell when moving between the rest position and the retracted position.
Regarding claim 11, the claim is rejected as set forth in claims 1 and 10 above in combination. 
Regarding claim 12, Longenecker et al. disclose said pivot end defines pivot location, said latch being pivotable about said pivot location.
Regarding claim 13, Longenecker et al. disclose said pivot end is positioned relatively below said engagement end.
Regarding claim 14, the claim is rejected as set forth in claim 2 above. 
Regarding claim 16, the claim is rejected as set forth in claim 7 above. 
Regarding claim 17, the claim is rejected as set forth in claim 8 above. 
Regarding claim 18, the claim is rejected as set forth in claim 9 above. 
Regarding claim 19, Longenecker et al. disclose said opening is included in a wall of said seat shell, and wherein said resilient member (spring member) is compressible via operation of said actuating member 302 in a direction away from said wall with said opening, and oriented to bias said latch toward the rest position via a biasing force in a direction of said wall with said opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker et al. in view of Haut et al. (9,480,343).
Regarding claim 4 and 15, Haut et al. disclose said latch 68’ (figure 24-30) has a portion formed with said contact surface 100 and having a wedge-shaped cross-section, a width of said portion of said latch in the transverse direction increasing in the driving direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Haut et al. and use a wedge shaped cross-section in the invention of Longenecker et al. because it is efficient and cost effective.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636